Title: From George Washington to Edmund Randolph, 24 December 1793
From: Washington, George
To: Randolph, Edmund


          (Private)
          ⟨My⟩ dear Sir,Philadelphia Decr 24th
              1793.
          It was my wish, for many reasons (needless to enumerate) to have
            retained Mr Jefferson in the Administration to the end of the present Session of
            Congress, but he is so decidedly opposed to it that I can no longer hint this desire to
            him.
          I now wish for your permission to nominate you to it the Office of Secy of State and
            will add that your compliance would give me pleasure. Mr Jefferson will quit it the last day of this month and proposes to set out for
            Virginia a few days afterwards—I am always & sincerely Your Affecte friend &
            Servt
          
            Go: Washington
          
        